Citation Nr: 1139442	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In May 2011, the Veteran testified in a Travel Board hearing in front of the undersigned Acting Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board received additional evidence from the Veteran during the May 2011 hearing.  The new evidence was accompanied by a waiver of the Veteran's right to initial consideration of the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

The competent evidence of record does not preponderate against the Veteran's claim that a left shoulder disability was caused by a disease, injury, or incident in service.


CONCLUSION OF LAW

A left shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis manifests to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Here, the Veteran contends that his experiences in service, including as a fuel specialist, caused his left shoulder disability.  The Veteran testified that part of his duties included refueling aircraft which required hauling and lifting heavy fuel hoses.  He testified that as a result, he would experience pain and stiffness in his left shoulder in service which he would treat at home with ice and pain relievers.  He also testified that his wife was a nurse and she would assist with his treatment for left shoulder pain.  

At the Travel Board hearing, the Veteran submitted a statement from his wife describing the Veteran's complaints of pain in his left shoulder while working as a fuel specialist in service.  She indicated that prior to service, he did not have left shoulder complaints and that his pain began in service.  When the Veteran was in service, she would help treat the left shoulder pain with ice, massages, icy hot, etc.  She also provided that in the later years of his career, she would at times help the Veteran dress himself because he could not lift his left arm.  She also provided that after service, he continued to have complaints of left shoulder pain which were treated with the same home remedies.  

The service treatment records show that between 1984 and 2004, the Veteran did not report problems with his left shoulder.  He did not receive treatment for left shoulder pain and a left shoulder disability was not diagnosed in service.  When the Veteran separated from service, he did not report a left shoulder pain and his upper extremities were clinically evaluated as normal.  

After service, the Veteran was diagnosed with a left shoulder disability.  A February 2006 x-ray of the left shoulder revealed minimal to moderate degenerative joint disease.  

The Veteran submitted a statement from his treating physician in April 2007.  The private physician noted that he had been treating the Veteran since he was discharged from the military.  The physician noted that the Veteran had been suffering from left shoulder pain.  The physician also referenced x-rays revealing moderate degenerative disease.  The private physician found that the Veteran had been complaining of left shoulder pain since his discharge from service and that he most likely had this condition during service.   

Based on the foregoing, the Board finds that service connection is warranted.  Initially, the Board notes that the x-ray evidence of degenerative disease in the left shoulder is dated in February 2006, which is greater than one year after his discharge in December 2004.  There is also no other medical evidence prior to that time showing a definitive diagnosis of a left shoulder disability.  Therefore, the medical evidence does not depict a diagnosis of degenerative disease within one year after separation from service.  Therefore, service connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

Further, although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The service treatment records do not show an injury in service and the separation examination does not show a left shoulder disability.  In fact, the Veteran reported that he did not have shoulder pain in December 2004.  Therefore, a chronic disability was not shown to have been incurred in service.  

In spite of the lack of evidence of an injury or disability in service, the evidence of record shows that there was continuity of symptomatology since service.  The physician provided that he treated the Veteran since January 2005, immediately after discharge from service and that the Veteran had complaints of left shoulder pain since that time.  Further, the Veteran's wife also provided that his shoulder pain began in service and continued after service.  The Veteran also testified that he experienced left shoulder pain since service.  In this regard, the Veteran is competent to report his symptoms and when they occur.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  Further, he is competent to assert the occurrence of an in-service injury.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1337.  Competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).   

In this case, the Veteran's statements are supported by the private physician's statements as well as his wife's statements.  Additionally, his description of the activities in service that caused the left shoulder pain is consistent with his duties as a fuel specialist in service.  Additionally, the evidence does not show an intervening injury or cause of the left shoulder pain after discharge until the February 2006 x-ray.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  As the lay evidence is consistent with the remaining evidence of record, the Board finds that the Veteran's assertions of continuity of left shoulder symptomatology since service to be credible.  

The Board also notes that the private opinion suggests a link between the Veteran's period of service and his current left shoulder disability.  In this regard, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See 38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  While, there is no indication that the private physician reviewed the claims file, the Board finds that the evidence as a whole supports the Veteran's claim.  Specifically, the Veteran's competent and credible testimony of continuity, his wife's collaborating statements, as well as the private examiner's opinion do not preponderate against the Veteran's claim for service connection.  Further, there is no evidence showing an alternate cause for the left shoulder disability other than the Veteran's activities in service as a fuel specialist.  Therefore, the Board affords the Veteran the benefit of the doubt and finds that service connection for the left shoulder disability is warranted.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left shoulder disability is granted.  



____________________________________________
JOHN Z. JONES 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


